DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding the rejection to claim 3 under 35 U.S.C. §112(b), applicant corrected the issue. The rejection under §112(b) has been withdrawn. 

Regarding the rejection to independent claims under 35 U.S.C. §103, applicant amended independent claims 1 and 11 by adding new limitations. The examiner discovered several references (see attached PTO-892 form) related to features of disabling noise suppression functions when needed. Although individual features could be found from one or more references, when considering all limitations recited in each of independent claims as a whole, the claimed invention is sufficient to distinguish with prior art of the record. The rejection to all claims under §103 have been withdrawn. 

Applicant stated (Remarks, page 12) that specification ([0070-0072]) supports the newly added limitations. The examiner compared the scope of claims with features 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11, 12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant amended independent claims 1 and 11 by adding following limitations:
“determine whether a noise source is being driven, and
perform voice recognition, based on whether the noise source is being driven, using the first signal processed first voice data or the second signal processed first voice data”

Applicant stated (Remarks, page 12) that specification ([0070-0072]) supports the newly added limitations. However, the examiner believed that the claimed scope is much broader than described features because of using “OR” in the claims.
 
The specification does not support the full scope of the claims. The above underlined limitations cover following scenarios:

(1) using the first signal processed first voice data when a noise source is being driven; 
(2) using the second signal processed first voice data when a noise source is being driven; 
(3) using the first signal processed first voice data when a noise source is not being driven; 
(4) using the second signal processed first voice data when a noise source is not being driven. 

	Nowhere in the specification supports situations #1 and #4, which are within the claimed scope. 

a motor is being driven, which would generate noises when the motor is running (Spec. [0071-0072]). The specification never discloses intentionally generating some noises (i.e., claimed “a noise source is being driven”). The claimed feature is inconsistent with the disclosure. 

	Dependent claims 2, 4-9, 12, 14-19 fail to remedy the deficiency of their corresponding independent claims 1 and 11. These dependent claims are also rejected.  
 
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659